Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Brennan on 03/18/2021.

The application has been amended as follows: 

Claims 23 and 40-46 have been canceled.

1. (Twice amended) A foot device comprising a generally U-shaped portion, the U-shaped portion having an inner edge, an outer wall, and a tapered upper surface extending from the inner edge to the outer wall, the upper surface tapering between 1 degree and 45 degrees from the inner edge to the outer wall, the U-shaped portion having an arcuate portion and a pair of spaced apart legs extending from the arcuate portion, each leg having an end and a relief area disposed adjacent the respective end, each relief area being angled back from the inner edge of the U-shaped portion toward the outer wall such that the part of the relief area furthest from the arcuate portion is at the inner edge and the part of the relief area closest to the arcuate portion is at the outer wall, wherein a width of each relief area increases between the inner edge of the U-shaped portion and the outer edge of the U-shaped portion to form a sloped triangular surface, each relief area being configured to receive a metatarsal during use and allow the metatarsal head of the respective metatarsal to drop.

8. (Twice amended) A foot device having a heel portion, a middle portion, and a front portion, the foot device comprising: 
	a generally U-shaped portion, the U-shaped portion having an inner edge, an outer wall, a tapered upper surface extending from the inner edge to the outer wall, an arcuate portion and two legs extending from the arcuate portion, one of the legs having a length greater than the length of the other leg, each leg having an end and a relief area disposed adjacent the respective end, each relief area being angled back from the inner edge of the U-shaped portion toward the outer wall such that the part of the relief area furthest from the arcuate portion is at the inner edge and the part of the relief area closest to the arcuate portion is at the outer wall, wherein a width of each relief area increases between the inner edge of the U-shaped portion and the outer edge of the U-shaped portion to form a sloped triangular surface; and 
	a base portion, the U-shaped portion being disposed in overlying face-to-face relationship with the base portion such that no part of the U-shaped portion is flush with the base portion.

16. (Twice amended) A foot device defining a longitudinal axis X, a transverse axis Y, a main axis I, and a metatarsal axis M, the main axis I being angularly offset from the longitudinal axis X, the metatarsal axis M defining an axis upon which the user's metatarsals are to be generally aligned and angularly offset from the main axis I, the foot device comprising a U-shaped portion having an inner edge, an outer wall, an arcuate portion, a first leg and a second leg, the first leg extending from the arcuate portion to a first end, and the second leg extending from the arcuate portion to a second end, the first end of the first leg and the second end of the second leg each defining a relief area and being generally located along the , wherein a width of each relief area increases between the inner edge of the U-shaped portion and the outer edge of the U-shaped portion to form a sloped triangular surface.

28. (Twice amended) A foot device for supporting a foot of a user, the foot device comprising: 
	a heel portion adapted to receive a user's heel including a calcaneus of the user; 
	a middle portion adapted to receive a central part of the foot including metatarsals of the user; and 
	a U-shaped portion including an inner edge, an outer wall, an arcuate portion, a first leg, and a second leg, the arcuate portion being disposed in the heel portion, the first and second legs extending outward from the arcuate portion to a respective end, the ends of the first and second legs being disposed in the middle portion, the second leg being longer than the first leg in order to accommodate for the anatomical longitudinal offset between a first metatarsal and a fifth metatarsal of the user's foot, wherein the first leg and the second leg of the U-shaped portion include respective relief areas, each relief area being angled back from the inner edge of the U-shaped portion toward the outer wall such that the part of the relief area furthest from the arcuate portion is at the inner edge and the part of the relief area closest to the arcuate portion is at the outer wall, wherein a width of each relief area increases between the inner edge of the U-shaped portion and the outer edge of the U-shaped portion to form a sloped triangular surface, the relief area of the second leg being adapted to align with the user's first metatarsal and allow the head of the first metatarsal to drop during use, the relief area of the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest a foot device having the combination of features claimed that includes each relief area being angled back from the inner edge of the U-shaped portion toward the outer wall such that the part of the relief area furthest from the arcuate portion is at the inner edge and the part of the relief area closest to the arcuate portion is at the outer wall, and a width of each relief area increases between the inner edge of the U-shaped portion and the outer edge of the U-shaped portion to form a sloped triangular surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/Primary Examiner, Art Unit 3732